EXHIBIT 10.42

[gafuryc5witb000001.jpg]

1012 JARM, LLC
Jarrod Rogers
3105 Overlook Circle
Highland Village, TX 75077

Dear Mr. Rogers,

This letter agreement (this “Agreement”) sets forth the terms and conditions
whereby you, Jarrod Rogers (“you” or “Consultant”), agree to provide certain
services (as described on Schedule I) to Fuse Medical, Inc. (the “Company”).

1.SERVICES.

1.1The Company hereby engages you, and you hereby accept such engagement, as an
independent contractor to provide certain services to the Company on the terms
and conditions set forth in this Agreement.

1.2You shall provide to the Company the services set forth on Schedule I (the
“Services”).

1.3The Company shall not control the manner or means by which you perform the
Services.

1.4Unless otherwise set forth in Schedule I, you shall furnish, at your own
expense, the equipment, supplies, and other materials used to perform the
Services.  The Company shall provide you with access to its premises and
equipment to the extent necessary for the performance of the Services.

1.5To the extent you perform any Services on the Company’s premises or using the
Company’s equipment, you shall comply with all applicable policies of the
Company relating to business and office conduct, health and safety, and use of
the Company’s facilities, supplies, information technology, equipment, networks,
and other resources.

2.TERM.  The term of this Agreement commenced on March 1, 2018 (“Effective
Date”) and shall continue until February 28, 2019, unless earlier terminated in
accordance with Section 8 (the “Term”).  The term of this Agreement will
automatically renew subject to mutual written agreement between the parties.

3.FEES AND EXPENSES.

3.1As full compensation for the Services and the rights granted to the Company
in this Agreement, the Company shall pay you a fee as set forth on Schedule II,
attached hereto (the

 

--------------------------------------------------------------------------------

 

“Fees”), payable on the dates set forth on Schedule II.  You acknowledge that
you will receive an IRS Form 1099-MISC from the Company, and that you shall be
solely responsible for all federal, state, and local taxes, as set out in
Section 4.2.

3.2You are solely responsible for any travel or other costs or expenses incurred
by you in connection with the performance of the Services, and in no event shall
the Company reimburse you for any such costs or expenses.

4.RELATIONSHIP OF THE PARTIES.

4.1You are an independent contractor of the Company, and this Agreement shall
not be construed to create any association, partnership, joint venture,
employee, or agency relationship between you and the Company for any
purpose.  You have no authority (and shall not hold yourself out as having
authority) to bind the Company and you shall not make any agreements or
representations on the Company’s behalf without the Company’s prior written
consent.

4.2Without limiting Section 4.1, you will not be eligible to participate in any
vacation, group medical or life insurance, disability, profit sharing or
retirement benefits, or any other fringe benefits or benefit plans offered by
the Company to its employees, and the Company will not be responsible for
withholding or paying any income, payroll, Social Security, or other federal,
state, or local taxes, making any insurance contributions, including for
unemployment or disability, or obtaining worker’s compensation insurance on your
behalf.  You shall be responsible for, and shall indemnify the Company against,
all such taxes or contributions, including penalties and interest.  Any persons
employed or engaged by you in connection with the performance of the Services
shall be your employees or contractors and you shall be fully responsible for
them and indemnify the Company against any claims made by or on behalf of any
such employee or contractor.

5.CONFIDENTIALITY.  

5.1You acknowledge that you will have access to information that is treated as
confidential and proprietary by the Company, including, without limitation, the
existence and terms of this Agreement, trade secrets, technology, and
information pertaining to business operations and strategies, customers,
pricing, marketing, finances, sourcing, personnel, or operations of the Company,
its affiliates, or their suppliers or customers, in each case whether spoken,
written, printed, electronic, or in any other form or medium (collectively, the
“Confidential Information”).  Any Confidential Information that you develop in
connection with the Services shall be subject to the terms and conditions of
this clause.  You agree to treat all Confidential Information as strictly
confidential, not to disclose Confidential Information or permit it to be
disclosed, in whole or part, to any third party without the prior written
consent of the Company in each instance, and not to use any Confidential
Information for any purpose except as required in the performance of the
Services.  You shall notify the Company immediately in the event you become
aware of any loss or disclosure of any Confidential Information.

5.2Confidential Information shall not include information that:

(a)is or becomes generally available to the public other than through your
breach of this Agreement; or

2

 

--------------------------------------------------------------------------------

 

(b)is communicated to you by a third party that had no confidentiality
obligations with respect to such information.

5.3Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation, or order.  You agree to provide written notice
of any such order to an authorized officer of the Company within two (2) days of
receiving such order, but in any event sufficiently in advance of making any
disclosure to permit the Company to contest the order or seek confidentiality
protections, as determined in the Company’s sole discretion.

5.4Notice of Immunity Under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 (“DTSA”).  Notwithstanding any other
provision of this Agreement:

(a)You will not be held criminally or civilly liable under any federal or state
trade secret law for any disclosure of a trade secret that:

(i)is made:  (A) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or

(ii)is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding.

(b)If you file a lawsuit for retaliation by the Company for reporting a
suspected violation of law, you may disclose the Company’s trade secrets to your
attorney and use the trade secret information in the court proceeding if you:

(i)file any document containing the trade secret under seal; and

(ii)do not disclose the trade secret, except pursuant to court order.

6.REPRESENTATIONS AND WARRANTIES.

6.1You represent and warrant to the Company that:

(a)you have the right to enter into this Agreement, to grant the rights granted
herein and to perform fully all of your obligations in this Agreement;

(b)your entering into this Agreement with the Company and your performance of
the Services do not and will not conflict with or result in any breach or
default under any other agreement to which you are subject;

(c)you have the required skill, experience, and qualifications to perform the
Services, you shall perform the Services in a professional and workmanlike
manner

3

 

--------------------------------------------------------------------------------

 

in accordance with best industry standards for similar services and you shall
devote sufficient resources to ensure that the Services are performed in a
timely and reliable manner; and

(d)you shall perform the Services in compliance with all applicable federal,
state, and local laws and regulations.

6.2The Company hereby represents and warrants to you that:

(a)it has the full right, power, and authority to enter into this Agreement and
to perform its obligations hereunder; and

(b)the execution of this Agreement by its representative whose signature is set
forth at the end hereof has been duly authorized by all necessary corporate
action.

7.INDEMNIFICATION.  

7.1You shall defend, indemnify, and hold harmless the Company and its affiliates
and their officers, directors, employees, agents, successors, and assigns from
and against all losses, damages, liabilities, deficiencies, actions, judgments,
interest, awards, penalties, fines, costs, or expenses of whatever kind
(including reasonable attorneys’ fees) arising out of or resulting from:

(a)bodily injury, death of any person, or damage to real or tangible, personal
property resulting from your acts or omissions; and

(b)your breach of any representation, warranty, or obligation under this
Agreement.

7.2The Company may satisfy such indemnity (in whole or in part) by way of
deduction from any payment due to you.

8.TERMINATION.  

8.1You or the Company may terminate this Agreement without cause upon 30 days’
written notice to the other party to this Agreement.  In the event of
termination pursuant to this clause, the Company shall pay you on a pro-rata
basis any Fees then due and payable for any Services completed up to and
including the date of such termination.

8.2You or the Company may terminate this Agreement, effective immediately upon
written notice to the other party to this Agreement, if the other party
materially breaches this Agreement, and such breach is incapable of cure, or
with respect to a material breach capable of cure, the other party does not cure
such breach within ten (10) days after receipt of written notice of such breach.

8.3Upon expiration or termination of this Agreement for any reason, or at any
other time upon the Company’s written request, you shall promptly after such
expiration or termination:

4

 

--------------------------------------------------------------------------------

 

(a)deliver to the Company all tangible documents and materials (and any copies)
containing, reflecting, incorporating, or based on the Confidential Information;

(b)permanently erase all of the Confidential Information from your computer
systems; and

(c)certify in writing to the Company that you have complied with the
requirements of this clause.

8.4The terms and conditions of this clause and Section 4, Section 5, Section 6,
Section 7, Section 9, and Section10 shall survive the expiration or termination
of this Agreement.

9.ASSIGNMENT.  You shall not assign any rights, or delegate or subcontract any
obligations, under this Agreement without the Company’s prior written
consent.  Any assignment in violation of the foregoing shall be deemed null and
void.  The Company may freely assign its rights and obligations under this
Agreement at any time.  Subject to the limits on assignment stated above, this
Agreement will inure to the benefit of, be binding on, and be enforceable
against each of the parties hereto and their respective successors and assigns.

10.MISCELLANEOUS.  

10.1You shall not export, directly or indirectly, any technical data acquired
from the Company, or any products utilizing any such data, to any country in
violation of any applicable export laws or regulations.

10.2All notices, requests, consents, claims, demands, waivers, and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the parties at the addresses set forth on the first page of this Agreement (or
to such other address that may be designated by the receiving party from time to
time in accordance with this Section).  All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
prepaid), facsimile or email (with confirmation of transmission), or certified
or registered mail (in each case, return receipt requested, postage
prepaid).  Except as otherwise provided in this Agreement, a Notice is effective
only if (a) the receiving party has received the Notice and (b) the party giving
the Notice has complied with the requirements of this Section.

10.3This Agreement, together with any other documents incorporated herein by
reference and related exhibits and schedules, constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations, and warranties, both written and oral, with respect
to such subject matter.

10.4This Agreement may only be amended, modified, or supplemented by an
agreement in writing signed by each party hereto, and any of the terms thereof
may be waived, only by a written document signed by each party to this Agreement
or, in the case of waiver, by the party or parties waiving compliance.

10.5This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Texas without giving effect to any choice or
conflict of law provision

5

 

--------------------------------------------------------------------------------

 

or rule.  Each party irrevocably submits to the exclusive jurisdiction and venue
of the federal and state courts located in city of Dallas, Texas in any legal
suit, action, or proceeding arising out of or based upon this Agreement or the
Services provided hereunder.

10.6If any term or provision of this Agreement is invalid, illegal, or
unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

10.7This Agreement may be executed in multiple counterparts and by facsimile
signature, each of which shall be deemed an original and all of which together
shall constitute one instrument.

[Signature Page Follows]

 

 

6

 

--------------------------------------------------------------------------------

 

If this letter accurately sets forth our understanding, kindly execute the
enclosed copy of this letter and return it to the undersigned.

Very truly yours,

 

 

FUSE MEDICAL, INC.

 

 

By:  

Name:  Chris C. Reeg

Title: Chief Executive Officer

Acknowledged and Agreed

1012 JARM, LLC

By:  
Name: Jarrod Rogers
Title: Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE II

COMPENSATION

1.

Consultant will be compensated a flat fee of $32,500 a month.

2.

The Company will grant the consultant a nonqualified stock option (“Option”) to
purchase up 150,000 shares of the Company’s common stock (“Common Stock”)
subject to the Company’s Board of Directors (“Board”) grant at an exercise price
equal to the closing price of the stock on the first business day following the
date of Board grant as reported by OTC Markets, pursuant to the Company’s 2017
Equity Incentive Plan.  The Option will be subject to a vesting period of three
(3) years.  As long as the Agreement remains in effect, the Common Stock subject
to the Option will vest in accordance with the following schedule: (i) 50,000
shares will vest on the first anniversary of the Effective Date; (ii) 50,000
shares will vest on the second anniversary of the Effective Date; and (iii)
50,000 shares will vest on the third anniversary of the Effective
Date.  However, if this Agreement should terminate before the Expiration Date,
the Advisor will only be entitled to the Common Stock vested as of the
Termination Date.

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I

SERVICES

1.

Consultant will provide marketing and consulting services to the Company.  The
Consultant will advise Company of any new accounts for surgical instrumentation
and implants and make the appropriate introductions.  Consultant will be the
point of contact for the accounts and assist with day to day issues and
orders.  The Company will provide case coverage services.

 

 